UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERAMY MICHAEL CARDELL HILL,

                              Plaintiff,
                                                                      19-CV-3880 (CM)
                       -against-
                                                                  ORDER OF DISMISSAL
 THE CITY OF NEW YORK; MELISSA A.
 CRANE,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action against the City of New York and New York

State Supreme Court Judge Melissa A. Crane. By order dated June 7, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. The Court

dismisses the complaint for the reasons set forth below.

                                     STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636,

639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the Court is obliged

to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (holding that

“finding of factual frivolousness is appropriate when the facts alleged rise to the level of the
irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d

Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted).

                                            BACKGROUND

        The following claims are taken from Plaintiff’s complaint: On December 7, 2018, Plaintiff

filed “two ‘RJI’ for [a] ‘Notice of Motion’” for default judgment against the “Go Daddy Company”

for a “Million Millions” and “Quattuorcentillion Millinillions” dollars. (Compl. at 7.) On March 7,

2019, Judge Melissa A. Crane denied Plaintiff’s default judgment “in the amount of ‘Million

Millions’ for ‘THESOCIALMUSICCLUB.COM’ breaking ‘Go Daddy Company’ server” as well

Plaintiff’s default judgment “in the amount of ‘Quatturocentillion Millillions’ for the defendant ‘Go

Daddy Company’ touching [his] website ‘THESOCIALMUSICCLUB.COM.’” (Id.)

        On April 23, 2019, Plaintiff went to the state courthouse at 71 Thomas Street in Manhattan

“to visit judge ‘Melissa A. Crane’ to have a conversation about the ‘Orders’” that she issued in his

cases. (Compl. at 8.) Prior to going to the courthouse, he “Google Image[d]” Judge Crane “for

pictures of how she looks.” (Id.) Upon entering the courtroom, Plaintiff saw a woman whom he

recognized as Judge Crane. Plaintiff alleges the woman ran away from him and sent police officers

who told him to leave “because talking to a judge is not allowed.” (Id.) Plaintiff “kindly walk[ed]

out of the court house.” (Id.)

        Plaintiff is suing the City of New York and Judge Crane “for lying on

‘THESOCIALMUSICCLUB.COM’ in the ‘New York Supreme Court.’” (Id.) He is seeking 10

trillion dollars in damages. (Id. at 10.)




                                                     2
                                            DISCUSSION

A.     Claims against Judge Crane

       Judges are absolutely immune from suit for damages for any actions taken within the scope

of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising out

of, or related to, individual cases before the judge are considered judicial in nature.” Bliven v. Hunt,

579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot overcome judicial

immunity.” Id. (citations omitted). This is because “[w]ithout insulation from liability, judges would

be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994).

Because Plaintiff is suing Judge Crane based on actions taken within the scope of her judicial

responsibilities, the Court therefore dismisses Plaintiff’s claims against Judge Crane.

B.     Claims against the City of New York

       It is unclear if Plaintiff intends to assert separate claims against the City of New York. If so,

the Court dismisses those claims as frivolous. Even when read with the “special solicitude” due pro

se pleadings, Triestman, 470 F.3d at 474-75, Plaintiff’s claims rise to the level of the irrational, and

there is no legal theory on which he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at

437.

C.     Leave to amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to cure

its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione, 657

F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because the

defects in Plaintiff’s complaint cannot be cured with an amendment, the Court declines to grant

Plaintiff leave to amend.

                                           CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket.

                                                    3
        Plaintiff has consented to electronic service so the Clerk of Court does not need to mail a

copy of this order to Plaintiff.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    June 17, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                   4
